—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 14, 1993, which convicted defendant, upon a plea of guilty, of grand larceny in the fourth degree, and sentenced him, as a predicate felony offender, to a term of 1 Vi to 3 years, unanimously affirmed.
"The right of an indigent criminal defendant to the services of a court-appointed lawyer does not encompass a right to appointment of successive lawyers at defendant’s option.” (People v Sides, 75 NY2d 822, 824.) In this case, the court carefully examined defendant’s reasons for wanting to substitute counsel, and found that defendant was primarily motivated by the desire to delay the proceedings, and that the tensions between defendant and his attorney were precipitated by counsel’s conveyance of the People’s offer of a plea bargain. Thus, there were acceptable grounds for denying the request to substitute counsel (see, People v Medina, 44 NY2d 199). Moreover, assuming arguendo, the court erred initially in denying substitution, new counsel was subsequently assigned. Defendant, by new counsel, then moved to withdraw his guilty plea, but withdrew that motion prior to the conduct of a hearing scheduled by the court with respect to the plea. The court’s corrective action was fully protective of defendant’s rights. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.